DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA . 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Arun Shome (68,408) on March 22, 2022.
The application has been amended as follows: 
	Claim 2. 	The register according to claim 8, wherein the inner peripheral surfaces of the bezel are formed continuously such that the lateral width in the longitudinal direction of the air blow outlet corresponds to a length of the annular fin portion in the longitudinal direction of the air blow outlet.
	Claim 8.	A register comprising:
		a bezel formed with an air blow outlet longer in a longitudinal direction;
		a retainer disposed upstream of the air blow outlet, the retainer having a cylindrical shape and directing an air conditioning air flow in an air blowing direction toward the air blow outlet; and
		a movable fin provided inside the air blow outlet,
		wherein the movable fin includes:
			an annular fin portion having an annular shape with a through hole formed so as to open toward the air blowing direction and extend in the longitudinal direction of the air blow outlet; and
			a shaft portion provided at an outer peripheral portion of the annular fin portion and turnably supporting the annular fin portion,

		wherein the bezel is attached to an opening of the retainer on a downstream side of the retainer,
		wherein the bezel includes inner peripheral surfaces facing each other in a vertical direction of the air blow outlet, at least two of the inner peripheral surfaces of the bezel are inclined in a converging direction toward the annular fin portion of and toward the air blowing direction,
		wherein the bezel includes outer peripheral surfaces formed continuously with downstream side ends of the inner peripheral surfaces of the bezel, the outer peripheral surfaces are inclined away from the annular fin portion downstream of the inner peripheral surfaces of the bezel and away from the air blowing direction, 
		wherein the air blow outlet is formed continuously with downstream side ends of the outer peripheral surfaces, and
		a turning axis of the shaft portion is disposed, in the air blowing direction, between a downstream side end of the annular fin portion and a straight line connecting each of the downstream side ends of the at least two of the inner peripheral surfaces of the bezel, in a cross-sectional view cut plane orthogonal to the longitudinal direction of the air blow outlet, 	
		wherein the inner fin has a plate shape in the longitudinal direction of the air blow outlet and has each end thereof in the longitudinal direction connected to side portions of the inner peripheral surface 
		a downstream end of the first flat portion is arranged at an upstream side of a downstream end of the inner fin in the air blowing direction, 
		a downstream end of the second flat portion is arranged at a downstream side of each downstream side end of of the bezel, and
		the downstream end of the second flat portion is arranged at a downstream side of a downstream end of the inner fin.	

Allowable Subject Matter
Claims 2 and 4 – 8 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not render obvious over the claimed combination of the subject matter, particularly wherein:
the inner fin has a plate shape in the longitudinal direction of the air blow outlet and has each end thereof in the longitudinal direction connected to side portions of the inner peripheral surface of the annular fin portion, 
a downstream end of the first flat portion is arranged at an upstream side of a downstream end of the inner fin in the air blowing direction, 
a downstream end of the second flat portion is arranged at a downstream side of each downstream side end of the at least two inner peripheral surfaces of the bezel, and 
the downstream end of the second flat portion is arranged at a downstream side of a downstream end of the inner fin.
The closes prior art, Nagasaka et al (US 2010/0304655) in view of Wada (US 2016/0200167) discloses a register comprising: 
a bezel formed with an air blow outlet longer in a longitudinal direction; 
a retainer upstream of the air blow outlet, the retainer having a cylindrical shape and directing an air conditioning air flow in an air blowing direction toward the air blow outlet; and 
a movable fin provided inside the air blow outlet, wherein the movable fin includes: 
an annular fin portion having an annular shape with a through hole formed so as to open toward the air blowing direction and extend in the longitudinal direction of the air blow outlet; and 
a shaft portion provided at an outer peripheral portion of the annular fin portion and turnably supporting the annular fin portion, 
wherein the bezel is attached to an opening of the retainer on a downstream side of the retainer, 
wherein the bezel includes inner peripheral surfaces facing each other in a vertical direction of the air blow outlet, at least two of the inner peripheral surfaces are inclined in a converging direction toward the annular fin portion of and toward the air blowing direction, 
wherein the bezel includes outer peripheral surfaces formed continuously with downstream side ends of the inner peripheral surfaces, the outer peripheral surfaces are inclined away from the annular fin portion downstream of the inner peripheral surfaces and away from the air blowing direction, 
wherein the air blow outlet is formed continuously with downstream side ends of the outer peripheral surfaces, and 
a turning axis of the shaft portion is disposed, in the air blowing direction, between a downstream side end of the annular fin portion and a straight line connecting each of the downstream side ends of the two of the inner peripheral surfaces, in a cross-sectional view cut plane orthogonal to the longitudinal direction of the air blow outlet.
However, the proposed combination fails to disclose the above limitations of wherein:
 the inner fin has a plate shape in the longitudinal direction of the air blow outlet and has each end thereof in the longitudinal direction connected to side portions of the inner peripheral surface of the annular fin portion, 
a downstream end of the first flat portion is arranged at an upstream side of a downstream end of the inner fin in the air blowing direction, 
a downstream end of the second flat portion is arranged at a downstream side of each downstream side end of 
the downstream end of the second flat portion is arranged at a downstream side of a downstream end of the inner fin.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frances Hamilton whose telephone number is 571.270.5726.  The examiner can normally be reached on M – F; 9 – 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571.270.5614.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (in USA or Canada) or 571.272.1000.


/Frances F Hamilton/
Examiner, Art Unit 3762


/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762